OPALA, J.,
concurring in result.
T1 At the core of today's order les a fallacious analysis. There is absolutely no legal barrier to the court's voluntary utilization of the Pleading Code. 12 O.S.1991 §§ 2001 et seq. It is not because § 2004.1 is in the Pleading Code that the referee erred in samctioning-in this case-that section's regime for issuing and serving subpoenas by lawyers. Rather, the use of the § 2004.1 method was impermissible because the court's order of reference-the very source of authority whenee the referee draws power for the conduct of this proceeding-mandates that compulsory process be issued by him. He was powerless to change the court's explicitly directed regime by transferring his own authority over process to the lawyers in the case. Delegata potestas non potest dele-gari-one to whom authority stands delegated may not, without specific empowerment, re-delegate it to another. Bushert v. Hughes, 1996 OK 21, 912 P.2d 334, 339; New Orleans v. Sanford, 69 So. 35, 41, 137 La. 628. The essence of infirmity we now address is neither in the $ 2004.1's location as part of the Pleading Code nor in the appropriateness or inappropriateness of its process-issuing and -serving regime. That infirmity is solely in the referee's exercise of authority dehors the limits of the reference order's four corners.
12 I concur only insofar as the court determines that process issued, served and disobeyed was ineffective and a new command must hence come forth to the three witnesses to be affected by today's instructions.